Case: 3:20-cv-00249-wmc Document #: 3-7 Filed: 03/18/20 Page 1 of 10




                  Exhibit 6
3/18/2020                   Absentee ballots issued statewide
                     Case: 3:20-cv-00249-wmc                  for April surpass
                                                          Document              recent Filed:
                                                                           #: 3-7      spring elections
                                                                                                03/18/20| Local government
                                                                                                                 Page 2 |ofmadison.com
                                                                                                                             10




   https://madison.com/wsj/news/local/govt-and-politics/absentee-ballots-issued-statewide-for-april-surpass-recent-
   spring-elections/article_dfb34fc5-6aa8-5428-90c3-26c3f82a1d70.html

                                                                         TOPICAL


                       SPRING ELECTION | SUPREME COURT, PRESIDENTIAL PRIMARY, LOCAL RACES

      Absentee ballots issued statewide for April surpass recent spring
                                  elections
         From the Cancellations, hospital updates and more: Keep up with the latest local news on the COVID-19
                                              coronavirus pandemic series

                                                   Riley Vetterkind | Wisconsin State Journal
                                                                  Mar 18, 2020



        SALE! Subscribe for $1/mo.




https://madison.com/wsj/news/local/govt-and-politics/absentee-ballots-issued-statewide-for-april-surpass-recent-spring-elections/article_dfb34fc5-6aa8…   1/9
3/18/2020                   Absentee ballots issued statewide
                     Case: 3:20-cv-00249-wmc                  for April surpass
                                                          Document              recent Filed:
                                                                           #: 3-7      spring elections
                                                                                                03/18/20| Local government
                                                                                                                 Page 3 |ofmadison.com
                                                                                                                             10




     Absentee voting is on the rise.

     STATE JOURNAL FILE PHOTO




     A
                 s state election officials brace for an April 7 election amid a burgeoning health
                 crisis, voters are requesting absentee ballots in droves, exceeding requests made
     in three of the last four elections.

     The Wisconsin Elections Commission on Tuesday reported Wisconsinites have so far
     requested 173,000 ballots as concerns over the coronavirus rise.

     That’s the most for a spring election since 2016, which featured a Supreme Court race
     and competitive presidential primaries for both the Democratic and Republican
     parties. For that election, local elections officials across the state issued 249,503
     absentee ballots.

     This year could still surpass 2016, with the April 7 election featuring the state Supreme
     Court contest, a potentially still contested Democratic presidential primary, and other
     local races. The election is still set to occur despite other states canceling their spring

https://madison.com/wsj/news/local/govt-and-politics/absentee-ballots-issued-statewide-for-april-surpass-recent-spring-elections/article_dfb34fc5-6aa8…   2/9
3/18/2020                   Absentee ballots issued statewide
                     Case: 3:20-cv-00249-wmc                  for April surpass
                                                          Document              recent Filed:
                                                                           #: 3-7      spring elections
                                                                                                03/18/20| Local government
                                                                                                                 Page 4 |ofmadison.com
                                                                                                                             10
     elections amid government orders to limit public gatherings to 10 people with some
     exceptions, including for polling places.




                                     Bars and restaurants to close, gatherings of more than 10 people
                                     banned
                                     Mitchell Schmidt | Wisconsin State Journal , Barry Adams | Wisconsin State Journal




     On Monday, Gov. Tony Evers said he isn’t currently planning to postpone the election
     over public health concerns. However, he and the state elections commission are
     encouraging absentee voting.

     If the election still occurs, higher rates of absentee voting could help reduce crowding
     at the polls.

     At least five states have postponed their elections, arguing it’s necessary to save lives.
     In Illinois, a state that held its spring election Tuesday, the Chicago Tribune
     reported an influx of calls from poll workers opting not to show up at
     polling places.




https://madison.com/wsj/news/local/govt-and-politics/absentee-ballots-issued-statewide-for-april-surpass-recent-spring-elections/article_dfb34fc5-6aa8…   3/9
3/18/2020                   Absentee ballots issued statewide
                     Case: 3:20-cv-00249-wmc                  for April surpass
                                                          Document              recent Filed:
                                                                           #: 3-7      spring elections
                                                                                                03/18/20| Local government
                                                                                                                 Page 5 |ofmadison.com
                                                                                                                             10
     The Democratic National Committee on Tuesday called on states that still have spring
     elections, such as Wisconsin, to urge voting by mail and expand days and hours of in-
     person early voting, technically still called absentee voting. The DNC also called on
     states to proactively mail absentee ballots to voters, which Wisconsin has not done and
     something that could face legal hurdles.


                                     With 46 active cases of COVID-19 in Wisconsin, Tony Evers bans
                                     gatherings of 50 or more people statewide in e ort to slow virus' spread
                                     Mitchell Schmidt | Wisconsin State Journal




     In Madison, the city clerk’s office has already sent out at least 16,268 ballots by mail,
     more than in any other election, including the record-setting 2008 presidential
     election when the office mailed out 14,018. Those numbers don’t include ballots that
     voters complete in person at the clerk’s office, a number that tends to be far higher in
     major elections.




     For the 2016 presidential election, for example, 674,424 people statewide voted
     absentee in person, typically at a local clerk’s office or other satellite location, which
     accounted for about 80% of those who voted absentee in that election.

     Accounting for all types of ballots, the city of Madison as of Tuesday had issued 18,121
     absentee ballots.

https://madison.com/wsj/news/local/govt-and-politics/absentee-ballots-issued-statewide-for-april-surpass-recent-spring-elections/article_dfb34fc5-6aa8…   4/9
3/18/2020                   Absentee ballots issued statewide
                     Case: 3:20-cv-00249-wmc                  for April surpass
                                                          Document              recent Filed:
                                                                           #: 3-7      spring elections
                                                                                                03/18/20| Local government
                                                                                                                 Page 6 |ofmadison.com
                                                                                                                             10
                                     Most Wisconsinites aboard Grand Princess cruise ship return to state
                                     Mitchell Schmidt | Wisconsin State Journal




     Wisconsin voters who want to avoid the polls and instead vote by mail can request a
     ballot until April 2 but are urged to do so as soon as possible to avoid possible delays in
     mailing. To request a ballot, you need to be registered to vote. If you’re not registered,
     you must do so online by midnight Wednesday. Mailed voter registration applications
     must be postmarked no later than Wednesday.




     Voters can request an absentee ballot online at myvote.wi.gov or by mailing,
     emailing or faxing their municipal clerk’s office. Requests must be accompanied by a
     photo or copy of your photo ID. Absentee ballots must be received in a local clerk’s
     office or at a voter’s polling place by 8 p.m. on Election Day.


                                     This content is being provided for free as a public service to our readers
                                     during the coronavirus outbreak. Please support local journalism by
                                     subscribing.




     IN THIS SERIES



https://madison.com/wsj/news/local/govt-and-politics/absentee-ballots-issued-statewide-for-april-surpass-recent-spring-elections/article_dfb34fc5-6aa8…   5/9
3/18/2020                   Absentee ballots issued statewide
                     Case: 3:20-cv-00249-wmc                  for April surpass
                                                          Document              recent Filed:
                                                                           #: 3-7      spring elections
                                                                                                03/18/20| Local government
                                                                                                                 Page 7 |ofmadison.com
                                                                                                                             10
     Cancellations, hospital updates and more: Keep up with the latest
     local news on the COVID-19 coronavirus pandemic
               3 hrs ago
               Bars and restaurants to close, gatherings of more than 10 people banned
               3 hrs ago
               Madison hospitals postponing some procedures as COVID-19 spreads in community
               3 hrs ago
               Food Fight furloughs about 750 employees in bad sign for independent restaurants

             73 updates


            Previous       Next




            Riley Vetterkind | Wisconsin State Journal
            Capitol reporter
            Riley Vetterkind covers politics and state government for the Wisconsin State Journal. He can be reached
            at (608) 252-6135 or rvetterkind@madison.com.




   Most Popular
   Q&A: UW-Madison epidemiologist Malia Jones
   urges 'cocooning,' closures to prevent COVID-
   19 spread
   Mar 14, 2020




   Tony Evers orders all Wisconsin schools to
   close amid COVID-19 coronavirus pandemic
   Mar 14, 2020




https://madison.com/wsj/news/local/govt-and-politics/absentee-ballots-issued-statewide-for-april-surpass-recent-spring-elections/article_dfb34fc5-6aa8…   6/9
3/18/2020                   Absentee ballots issued statewide
                     Case: 3:20-cv-00249-wmc                  for April surpass
                                                          Document              recent Filed:
                                                                           #: 3-7      spring elections
                                                                                                03/18/20| Local government
                                                                                                                 Page 8 |ofmadison.com
                                                                                                                             10
   Number of COVID-19 coronavirus cases in
   Wisconsin has reached 19
   Mar 13, 2020




   State agency closes doors after employee
   exposed to person who tested positive for
   novel coronavirus
   Mar 13, 2020




   Tony Evers declares public health emergency;
   2 more COVID-19 coronavirus cases conﬁrmed
   in Dane County
   Mar 13, 2020




   Bars and restaurants to close, gatherings of
   more than 10 people banned
   3 hrs ago




   Thursday's COVID-19 developments include a
   state of emergency and new cases in Dane
   County
   Mar 12, 2020




   Evers orders Wisconsin schools closed
   Mar 13, 2020




https://madison.com/wsj/news/local/govt-and-politics/absentee-ballots-issued-statewide-for-april-surpass-recent-spring-elections/article_dfb34fc5-6aa8…   7/9
3/18/2020                   Absentee ballots issued statewide
                     Case: 3:20-cv-00249-wmc                  for April surpass
                                                          Document              recent Filed:
                                                                           #: 3-7      spring elections
                                                                                                03/18/20| Local government
                                                                                                                 Page 9 |ofmadison.com
                                                                                                                             10




   O cials urge absentee voting as Wisconsin's
   April 7 election still on
   Mar 17, 2020




   Gov. Tony Evers orders bars, restaurants to be
   closed across Wisconsin for in-house dining
   18 hrs ago




https://madison.com/wsj/news/local/govt-and-politics/absentee-ballots-issued-statewide-for-april-surpass-recent-spring-elections/article_dfb34fc5-6aa8…   8/9
3/18/2020                   Absentee ballots issued statewide
                    Case: 3:20-cv-00249-wmc                   for April surpass
                                                         Document         #: 3-7recentFiled:
                                                                                       spring elections
                                                                                               03/18/20 | Local government
                                                                                                                Page 10| madison.com
                                                                                                                           of 10




https://madison.com/wsj/news/local/govt-and-politics/absentee-ballots-issued-statewide-for-april-surpass-recent-spring-elections/article_dfb34fc5-6aa8…   9/9
